DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 3, 2021.   Claims 1-17 are pending and an action on the merits is as follows.	
The objection to the specification has been withdrawn.
Objections to claims 9, 10 and 15 have been withdrawn.
The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gamble on March 7, 2022.

The application has been amended as follows: 
Claim 1 lines 9 and 23, after the word “floor” delete—, —and replace with-— ; —
Claim 1 line 29 after the word “thereof” insert the limitations:

, wherein 
the load specification data indicates that the load is configured to be divided into a plurality of partial loads,
the allocating includes dividing the load according to the load specification data into the plurality of partial loads, based on a determination that, within the time period, there is no space for the load available in a single elevator car, and
the method further includes transmitting a separate notice to the terminal device, the separate notice indicating the dividing
Cancel claim 6
Claim 7 line 2, after the word “respective” insert the phrase—cost function—
Claim 12 line 36, after the word “thereof” insert the limitations:

, wherein 
the load specification data indicates that the load is configured to be divided into a plurality of partial loads,

the elevator group control device is configured to transmit a separate notice to the terminal device, the separate notice indicating the dividing

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12: The prior art does not teach nor suggest a method for allocating an elevator car, or an elevator system having an elevator group control device configured to receive a load call via a communications interface, the load call including information indicating load specification data associated with a load, and a time period wherein the load is to be transported from a departure floor to a destination floor, allocating an elevator car to serve the load call, to prioritize the elevator car to serving the load call over serving another load call within the time period, the allocating including reserving a particular portion of a floor area of the elevator car for the load during a portion of the time period, based on the load specification data and the3JAC/cahApplication No.: 15/933,839Docket No.: 8959-000230-US particular portion being available to accommodate the load during the portion of the time period, wherein the load specification data indicates that the load is configured to be divided into a plurality of partial loads, the allocating includes dividing the load according to the load specification data into the plurality of partial loads, based on a determination that, within the time period, there is no 
Claims 2-5, 7-11 and 13-17 depend from claims 1 or 12 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 8, 2022